Exhibit 10.1

AMERICREDIT FINANCIAL SERVICES, INC.

FORWARD PURCHASE COMMITMENT AGREEMENT

Deutsche Bank AG, Cayman Islands Branch

c/o Deutsche Bank AG

Boundary Hall, Cricket Square

171 Elgin Avenue

Grand Cayman KY1-1104

CAYMAN ISLANDS

April 15, 2008

Ladies and Gentlemen:

AmeriCredit Financial Services, Inc., a corporation organized and existing under
the laws of Delaware (the “Sponsor”), and AFS SenSub Corp., a Nevada corporation
(the “Seller”) (the Sponsor and the Seller, collectively, the “Companies”),
agree with you as follows:

Section 1. Issuance and Sale of Notes. The Sponsor may, from time to time during
the term of this Forward Purchase Commitment Agreement (this “Agreement”),
authorize the issuance and sale of one or more series (each, a “Series”) of
Asset Backed Notes (the “Notes”). Each Series of Notes will be issued by a
separate trust (each, a “Trust”) entitled “AmeriCredit Automobile Receivables
Trust 200    -    ,” pursuant to an indenture between such Trust and the trustee
and trust collateral agent named therein (the “Trustee”). In addition to the
Notes of each Series, each Trust will also issue an Asset Backed Certificate
representing the beneficial ownership interest in the Trust (the “Certificate”)
(the Notes and the Certificate issued by a Trust, collectively, the
“Securities”) pursuant to a Trust Agreement, between the Seller and the entity
named therein, as owner trustee (the “Owner Trustee”). The assets of each Trust
will include a pool of retail installment sale contracts secured by new or used
automobiles, light duty trucks and vans (the “Receivables”) and certain monies
due thereunder. The applicable Trust shall enter into an interest rate swap or
cap agreement on the applicable Closing Date to hedge the floating interest rate
on any floating rate Notes issued. Each Trust will enter into a Sale and
Servicing Agreement among the related Trust, the Sponsor, as servicer, the
Seller and the entity named therein, as trust collateral agent and backup
servicer (each, a “Sale and Servicing Agreement”) pursuant to which the
Receivables will be serviced.

The Notes of one or more Series may have the benefit of a note insurance policy
(each, a “Note Insurance Policy”), issued by Financial Security Assurance Inc.,
a New York financial guaranty insurance company (the “Note Insurer”). In
connection with the issuance of each Note Insurance Policy (i) the Companies,
the related Trust, AmeriCredit Corp. and the Note Insurer will execute and
deliver an Insurance Agreement, (ii) the Seller, the Representative (as defined
below) and the Note Insurer will execute and deliver an Indemnification
Agreement and



--------------------------------------------------------------------------------

(iii) the related Trust, the related Trustee and the Note Insurer will execute
and deliver a Spread Account Agreement. If the Notes of a Series do not have the
benefit of a Note Insurance Policy, such series will use a senior/subordinate
structure as the primary credit enhancement mechanism.

Some or all of the Notes of each Series may be purchased by the underwriters
named in the related underwriting agreement (each, an “Underwriting Agreement”).
The entity named therein will act as representative of the underwriters and, in
such capacity, is hereinafter referred to as the “Representative.” Each
Certificate will be retained by the Seller.

Section 2. Representations and Warranties. The Sponsor represents, warrants and
agrees with the Purchaser, that as of the date of this Agreement (the “Execution
Date”), and as of each Closing Date:

(i) On each Closing Date, the representations and warranties of the Sponsor and
the Seller in the related Underwriting Agreement are incorporated herein by
reference with the same force and effect as though set forth herein, and are
true and correct.

(ii) Each of AmeriCredit Corp., the Seller and the Sponsor has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of its jurisdiction of incorporation, is duly qualified to do business and
is in good standing as a foreign corporation in each jurisdiction in which its
ownership or lease of property or the conduct of its business requires such
qualification, except where the failure to be so qualified would not have a
material adverse effect on the general affairs, business, management, financial
condition, stockholders’ equity, results of operations, regulatory situation or
business prospects of AmeriCredit Corp., the Sponsor or the Seller, as
applicable, and has all power and authority necessary to own or hold its
properties, to conduct the business in which it is engaged and to enter into and
perform its obligations under this Agreement.

(iii) There are no actions, proceedings or investigations pending before or
threatened by any court, administrative agency or other tribunal to which
AmeriCredit Corp., the Sponsor or the Seller is a party or of which any of the
properties of AmeriCredit Corp., the Sponsor or the Seller is the subject
(i) which if determined adversely to it is likely to have a material adverse
effect individually, or in the aggregate, on the general affairs, business,
management, financial condition, stockholders’ equity, results of operations,
regulatory situation or business prospects of the Sponsor or the Seller,
(ii) asserting the invalidity of this Agreement, in whole or in part, or any
Offered Notes, (iii) seeking to prevent the consummation by the Companies of any
of the transactions contemplated by this Agreement, in whole or in part, or
(iv) which if determined adversely is likely to materially and adversely affect
the performance by AmeriCredit Corp., the Sponsor or the Seller of its
obligations under, or the validity or enforceability of, this Agreement, in
whole or in part, or any Offered Notes.

(iv) This Agreement has been duly authorized, validly executed and delivered by
the Sponsor and the Seller and the Warrant has been duly authorized, validly
executed and delivered by AmeriCredit Corp. and each constitutes a valid and
binding agreement of

 

2



--------------------------------------------------------------------------------

AmeriCredit Corp., the Sponsor and the Seller, as applicable, enforceable
against AmeriCredit Corp., the Sponsor and the Seller, as applicable in
accordance with its terms, except to the extent that the enforceability hereof
may be subject (x) to insolvency, reorganization, moratorium, receivership,
conservatorship, or other similar laws, regulations or procedures of general
applicability now or hereafter in effect relating to or affecting creditors’
rights generally and (y) to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

(v) The issuance and sale of the Offered Notes, and the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby and thereby, do not and will not conflict with or result in
a breach of or violate any term or provision of or constitute a default under,
any indenture, mortgage, deed of trust, loan agreement, or other agreement or
instrument to which the Sponsor or the Seller is a party, by which the Sponsor
or the Seller may be bound or to which any of the property or assets of the
Sponsor or the Seller or any of its subsidiaries may be subject, nor will such
actions result in any violation of the provisions of the certificate or articles
of incorporation or by-laws of the Sponsor or the Seller or any law, statute or
any order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Sponsor, the Seller or any of its respective properties or
assets.

(vi) No consent, approval, authorization, order, registration or qualification
of or with any federal or state court or governmental agency or body of the
United States is required for the issuance and sale of the Offered Notes, or the
consummation by the Sponsor or the Seller of any of the other transactions
contemplated by this Agreement, except the registration under the Securities Act
of 1933, as amended (the “Securities Act”) of the Offered Notes and such
consents, approvals, authorizations, registrations or qualifications as may have
been obtained or effected.

(vii) Each of AmeriCredit Corp., the Seller and the Sponsor possesses all
material licenses, certificates, authorities or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct the business now conducted by it and neither AmeriCredit Corp. nor the
Sponsor has received notice of any proceedings relating to the revocation or
modification of such license, certificate, authority or permit which, singly or
in the aggregate, if the subject of an unfavorable decision, ruling or finding,
is likely to materially and adversely affect the conduct of its business,
operations, financial condition or income.

(viii) Any taxes, fees and other governmental charges in connection with the
execution, delivery and issuance this Agreement or the sale of the Offered Notes
that are required to be paid by the Sponsor or any of its affiliates at or prior
to the Execution Date or the applicable Closing Date have been or will be paid
at or prior to the Execution Date or the applicable Closing Date.

(ix) Any certificate signed by an officer of the Sponsor or the Seller and
delivered to the Purchaser or the Purchaser’s counsel in connection with this
Agreement shall constitute a representation and warranty as to the matters
covered thereby to each person to whom the representations and warranties in
this Section 2 are made.

 

3



--------------------------------------------------------------------------------

(x) Since the period reported on in the most recently filed quarterly or annual
reports filed by AmeriCredit Corp. with the Securities and Exchange Commission,
as supplemented and updated by any subsequent reports filed by AmeriCredit Corp.
and its affiliates with the Securities and Exchange Commission, (x) there has
not been any material adverse change, or any development involving a prospective
material adverse change, in or affecting the general affairs, business,
management, financial condition, stockholders’ equity, results of operations or
regulatory situation of the Sponsor and (y) the Sponsor has not entered into any
transaction or agreement (whether or not in the ordinary course of business)
material to the Sponsor that, in either case, would reasonably be expected to
materially adversely affect the interests of the holders of the Offered Notes.

(xi) Each Offered Note will be an Eligible Security at the time of sale to the
Purchaser.

(xii) No Cease Purchase Event exists or has existed at any time since the
Execution Date. No Purchase Event Suspension exists.

(xiii) All conditions precedent hereunder for the purchase of the Offered Notes
have been or will have been satisfied.

(xiv) Each Offered Note will be free and clear of any lien, charge or
encumbrance (collectively, “Liens”), and upon sale of each Offered Note to the
Purchaser, the Purchaser shall have good and marketable title to such Offered
Note, free and clear of any Liens.

(xv) There is not currently and has not been since the Execution Date, an event
of default or event of servicing termination under any agreement pursuant to
which any of the Companies, AmeriCredit Corp. or any of their affiliates is a
party (including any Sale and Servicing Agreement or Indenture).

(xvi) The Sponsor shall promptly deliver to the Purchaser any rating agency
notices with respect to shadow ratings changes on all Securities issued under
the AMCAR program issued from the date of this Agreement until this Agreement
has terminated in accordance with its terms.

Section 3. Purchase and Sale. From time to time during the term of this
Agreement, the Seller may, directly or through the Representative, offer to sell
to Deutsche Bank AG, Cayman Islands Branch (the “Bank”), and subject to the
terms and conditions of this Agreement, the Bank (or at the sole option of the
Bank, an asset-backed commercial paper vehicle administered by the Bank or an
affiliate of the Bank or some other entity designated by the Bank) (either the
Bank, such vehicle or such other entity, the “Purchaser”), shall purchase, such
Offered Notes that consist of Eligible Securities in an aggregate original
principal amount not to exceed the Maximum Amount. The parties to this Agreement
acknowledge and agree that

 

4



--------------------------------------------------------------------------------

the Seller may elect to structure an Eligible Transaction for the purpose of
issuing Offered Notes to be sold to the Purchaser hereunder and that such intent
shall not affect the Purchaser’s obligation to purchase the related Offered
Notes (but such obligation will be subject to all of the terms and conditions of
this Agreement). As used herein the following terms shall have the meanings set
forth below:

“Cease Purchase Event” means the occurrence at any time of any one of:

(i) A Tangible Net Worth Trigger, which will occur if the net worth of
AmeriCredit Corp. calculated in accordance with GAAP after subtracting therefrom
the aggregate amount of AmeriCredit Corp.’s intangible assets, including,
without limitation, goodwill, franchises, licenses, patents, trademarks,
tradenames, copyrights and service marks at any time is less than (a) $1.65
billion, plus (b) 50% of the cumulative positive net income (without deduction
for negative net income) of AmeriCredit Corp. for each fiscal quarter having
been completed since December 31, 2006 as reported in each annual report on Form
10-K and periodic report on Form 10-Q filed by AmeriCredit Corp. with the
Securities and Exchange Commission (the “Commission”), plus (c) 75% of the net
proceeds of any equity issued by AmeriCredit Corp. since December 31, 2006
(excluding any equity issued pursuant to equity incentive plans for employees
and board members), minus (d) the lesser of (x) $200 million and (y) the
purchase price of all AmeriCredit Corp. equity repurchased since December 31,
2006;

(ii) An Adjusted Equity to Managed Assets Trigger, which will occur if the
ratio, expressed as a percentage, of the Adjusted Equity of AmeriCredit Corp. to
the Managed Assets of AmeriCredit Corp shall be less than 8% as of the end of
any fiscal quarter. “Adjusted Equity” means with respect to AmeriCredit Corp.,
at any time and determined in accordance with GAAP, the net worth of AmeriCredit
Corp. at such time less the sum of (i) the intangible assets of AmeriCredit
Corp. at such time and (ii) interest-only receivables of AmeriCredit Corp. from
securitization trusts offset by any related interest rate swap valuation,
adjusted for taxes (based on the effective tax rate as presented in the most
recent report on Form 10-K or periodic report on Form 10-Q, as applicable, filed
by AmeriCredit Corp. with the Securities and Exchange Commission) at such time.
“Managed Assets” means, as of any date, the aggregate outstanding balance of all
receivables (whether or not thereafter sold or disposed of) that are serviced by
the Sponsor or any of its affiliates as of such date but excluding receivables
in which neither the Sponsor nor any of its affiliates has any direct or
indirect beneficial interest, calculated in a manner consistent with the
components of “managed receivables” in the most recent reports on Form 10-K or
Form 10-Q filed by AmeriCredit Corp.;

(iii) An EBITDA to Interest Expense Trigger, which will occur if the average of
the ratios of AmeriCredit Corp.’s EBITDA to Interest Expense for any two fiscal
quarters is less than 1.2. “EBITDA” means, with respect to AmeriCredit Corp.,
GAAP earnings before interest, taxes, depreciation, and amortization. “Interest
Expense” means, with respect to AmeriCredit Corp. on a consolidated basis and
for any period, AmeriCredit Corp.’s interest expense during such period for
money borrowed (exclusive of any such interest expense on any “off-balance
sheet” securitizations or “off-balance sheet” warehouse facilities), calculated
in accordance with GAAP;

 

5



--------------------------------------------------------------------------------

(iv) A Liquidity Trigger, which will occur if AmeriCredit Corp.’s Liquidity on
the last day of any calendar month (if on the last day of the prior calendar
month AmeriCredit Corp.’s Liquidity was less than $200 million) or immediately
following any stock repurchase or the setting aside of money for stock
repurchases, is less than $200 million. “Liquidity” means, with respect to any
such date, (A) unrestricted cash on such date and (B) amounts available to be
drawn under the credit facilities of AmeriCredit Corp. and its consolidated
subsidiaries so long as AmeriCredit Corp. and its consolidated subsidiaries can
satisfy all conditions precedent to borrowing such amounts under such
facilities;

(v) A 60+ Day Delinquency Trigger, which will occur if, as of the last day of a
calendar month, the average of the ratios for such date and the last day of each
of the two immediately preceding calendar months, in each case, expressed as a
percentage, computed by dividing (i) the aggregate principal balance on such
date of each receivable in the Servicing Portfolio with respect to which more
than 10% of a scheduled payment is more than 60 days past due (including a
receivable for which the financed vehicle has been repossessed and the proceeds
thereof have not been realized by the Sponsor) by (ii) the aggregate principal
balance of all receivables in the Servicing Portfolio on such date is greater
than (a) 5.50% at any time during the period from April 1, 2008 until
September 30, 2008 or (b) 6.50% at any time during the period from October 1,
2008 until the termination of this Agreement. “Servicing Portfolio” means as of
any date, all receivables (whether or not thereafter sold or disposed of) which
are serviced by the Sponsor or any of its affiliates at such time;

(vi) A Monthly Extension Rate Trigger, which will occur if the average of the
Monthly Extension Rate for three consecutive calendar months is greater than
2.50%. “Monthly Extension Rate” means, with respect to any date of
determination, the fraction, expressed as a percentage, the numerator of which
is the aggregate principal balance of all receivables in the Servicing Portfolio
whose payments were extended during the preceding calendar month and the
denominator of which is the aggregate principal balance of all receivables in
the Servicing Portfolio as of the close of business on the last day of the
preceding calendar month;

(vii) A Loss Ratio Trigger, which will occur if the Loss Ratio is greater than
8.00%. “Loss Ratio” means, as of any date, the ratio (expressed as a percentage)
computed by dividing “A” by “B” and multiplying the result by “C”, where “A”
equals the aggregate amount of Gross Charge-Offs of receivables in the Servicing
Portfolio during the six calendar months immediately preceding such date net of
all recoveries with respect to any such receivables (including post-disposition
amounts received on previously charged-off receivables) divided by the average
aggregate principal balance of all receivables in the Servicing Portfolio during
such six calendar months, where “B” equals the actual number of days in such six
calendar months and where “C” equals the actual number of days in the fiscal
year of the Sponsor in which the most recent calendar month ended;

 

6



--------------------------------------------------------------------------------

(viii) A Most Favored Nation Trigger, which will occur if AmeriCredit Corp, one
of the Companies or any affiliate (i) enters into a financing facility that
includes financial covenants that are not included in this Agreement or are more
stringent than those set forth in this Agreement or (ii) amends a financing
facility that is in effect on the Execution Date to add financial covenants that
are not included in this Agreement or to make financial covenants in such
facility more stringent than those set forth in this Agreement and has not
informed the Bank and offered to include such covenants or amended covenants, as
applicable, as Cease Purchase Events in this Agreement;

(ix) A Judgment Trigger, which will occur if AmeriCredit Corp, one of the
Companies or any affiliate has not payed any final, non-appealable judgment in
excess of $2 million within 60 days of the date of such judgment;

(x) A Change of Control Trigger, will occur upon a change resulting when any
Unrelated Person or any Unrelated Persons, acting together, that would
constitute a Group together with any affiliates or Related Persons thereof (in
each case also constituting Unrelated Persons) shall at any time either
(i) Beneficially Own more than 30% of the aggregate voting power of all classes
of Voting Stock of AmeriCredit Corp. or (ii) succeed in having sufficient of its
or their nominees elected to the Board of Directors of AmeriCredit Corp. such
that such nominees when added to any existing director remaining on the Board of
Directors of AmeriCredit Corp. after such election who is an affiliate or
Related Person of such Person or Group, shall constitute a majority of the Board
of Directors of AmeriCredit Corp. As used herein, (a) “Beneficially Own” shall
mean “beneficially own” as defined in Rule 13d-3 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), or any successor provision thereto;
provided, however, that, for purposes of this definition, a Person shall not be
deemed to Beneficially Own securities tendered pursuant to a tender or exchange
offer made by or on behalf of such Person or any of such Person’s affiliates
until such tendered securities are accepted for purchase or exchange,
(b) “Group” shall mean a “group” for purposes of Section 13(d) of the Exchange
Act, (c) “Unrelated Person” shall mean at any time any Person other than
AmeriCredit Corp. or any of its affiliates, any of the shareholders of
AmeriCredit Corp. on the Closing Date and other than any trust for any employee
benefit plan of AmeriCredit Corp. or any of its affiliates, (d) “Related Person”
of any Person shall mean any other Person owning (1) 5% or more of the
outstanding common stock of such Person or (2) 5% or more of the Voting Stock of
such Person, (e) “Voting Stock” of any Person shall mean the capital stock or
other indicia of equity rights of such Person which at the time has the power to
vote for the election of one or more members of the Board of Directors (or other
governing body) of such Person and (f) “Person” means any individual,
corporation, estate, partnership, joint venture, association, joint stock
company, trust (including any beneficiary thereof), unincorporated organization
or government or any agency or political subdivision thereof;

(xi) A Cross-Default Trigger, which will occur if AmeriCredit Corp., the Sponsor
or the Seller shall fail to pay any principal of or premium or interest on any
Indebtedness having a principal amount of $10,000,000 (or, in the case of the
Seller, $50,000) or greater, when the same becomes due and payable (whether by
scheduled maturity, required

 

7



--------------------------------------------------------------------------------

prepayment, acceleration, demand or otherwise) and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; or any other default under any
agreement or instrument relating to any such Indebtedness of AmeriCredit Corp.,
the Sponsor or the Seller, as applicable, or any other event, shall occur and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument if the effect of such default or event is to accelerate,
or to permit the acceleration of, the maturity of such Indebtedness; or any such
Indebtedness shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled required prepayment), redeemed, purchased
or defeased, or an offer to prepay, redeem, purchase or defease such
Indebtedness shall be required to be made, in each case, prior to the stated
maturity thereof. “Indebtedness” means, with respect to any Person at any time,
(a) indebtedness or liability of such Person for borrowed money whether or not
evidenced by bonds, debentures, notes or other instruments, or for the deferred
purchase price of property or services (including trade obligations);
(b) obligations of such Person as lessee under leases which should have been or
should be, in accordance with generally accepted accounting principles, recorded
as capital leases; (c) current liabilities of such Person in respect of unfunded
vested benefits under plans covered by Title IV of ERISA; (d) obligations issued
for or liabilities incurred on the account of such Person; (e) obligations or
liabilities of such Person arising under acceptance facilities; (f) obligations
of such Person under any guarantees, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds to invest in any Person
or otherwise to assure a creditor against loss; (g) obligations of such Person
secured by any lien on property or assets of such Person, whether or not the
obligations have been assumed by such Person; or (h) obligations of such Person
under any interest rate or currency exchange agreement;

(xii) A Term Securitization Level II Trigger, which will occur upon the
occurrence of an event of default under any securitization under the AMCAR
program triggered by a pool net loss test, a pool delinquency test, a pool gross
default test or an insurance agreement event of default, whether or not such
test or event is or has been waived;

(xiii) A Bankruptcy Trigger, which will occur upon (a) the filing of a decree or
order for relief by a court having jurisdiction in the premises in respect of
AmeriCredit Corp. or any of its affiliates in an involuntary case under any
applicable federal or state bankruptcy, insolvency or other similar law now or
hereafter in effect, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of AmeriCredit Corp. or any of its
affiliates, or ordering the winding-up or liquidation of the affairs AmeriCredit
Corp. or any of its affiliates, and such decree or order shall remain unstayed
and in effect for a period of 60 consecutive days; or (b) the commencement by
AmeriCredit Corp. or any of its affiliates of a voluntary case under any
applicable federal or state bankruptcy, insolvency or other similar law now or
hereafter in effect, or the consent by AmeriCredit Corp. or any of its
affiliates to the entry of an order for relief in an involuntary case under any
such law, or the consent by AmeriCredit Corp. or any of its affiliates to the
appointment or taking possession by a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of AmeriCredit Corp. or any of its
affiliates, or the failure by AmeriCredit Corp. or any of its affiliates
generally to pay its debts as such debts become due, or the taking of action by
AmeriCredit Corp. or any of its affiliates in furtherance of any of the
foregoing;

 

8



--------------------------------------------------------------------------------

(xiv) A Servicer Replacement Trigger, which will occur upon occurrence of any
event permitting the termination of the Sponsor as servicer under any
securitization under the AMCAR program or under any agreement pursuant to which
the Sponsor is acting as the servicer;

(xv) A Bond Rating Downgrade Trigger, which will occur upon the downgrade or
withdrawal of the rating (or if rated with a Note Insurance Policy, the shadow
rating) of any AMCAR program security issued on or after the Execution Date;

(xvi) A Key Position Trigger, which will occur upon the loss, departure or
termination of the Chief Executive Officer, the Chief Financial Officer or the
Chief Credit and Risk Officer of AmeriCredit Corp. to the extent a replacement
reasonably acceptable to the Bank has not been appointed within 120 days after
such loss, departure or termination; or

(xvii) The default in the observance or performance of any covenant or agreement
of the Sponsor or the Seller in this Agreement or any representation or warranty
of the Sponsor or the Seller made in this Agreement proving to have been
incorrect in any material respect as of the time when the same shall have been
made or deemed to have been made and such default shall continue or not be cured
or waived, or the circumstance or condition in respect of which such
misrepresentation or warranty was incorrect shall not have been eliminated or
otherwise cured or waived for a period of 30 days.

“Eligible Securities” means Offered Notes that:

(i) are issued in an Eligible Transaction;

(ii) are registered for sale under the Securities Act and issued under
AmeriCredit’s core funding program (the “AMCAR program”);

(iii) have been issued in book-entry form through the facilities of the
Depository Trust Company;

(iv) are rated “AAA” and “Aaa” by Standard & Poor’s, a division of The
McGraw-Hill Companies, Inc. (“S&P”) and Moody’s Investors Service, Inc.
(“Moody’s”), respectively and are not on negative watch list or the equivalent;

(v) bear a CUSIP number indicating issuance by a Trust consistent with the AMCAR
program;

(vi) are 1-Year Notes, 2-Year Notes or 3-Year Notes;

 

9



--------------------------------------------------------------------------------

(vii) if wrapped by a Note Insurance Policy, have a shadow rating no lower than
“A-” or equivalent by S&P and Moody’s and evidence of such rating has been
provided to the Purchaser;

(viii) are generally consistent with securities previously issued under the
AMCAR program (provided that notes issued in a transaction with a revolving
feature of the type included in the AMCAR 2006-R-M securitization shall not be
Eligible Securities);

(ix) with respect to any Trust, up to $500,000,000 (which may be allocated among
one or more tranches) in aggregate original principal amount of notes issued by
such Trust; and

(x) are issued at least 30 days after all other Offered Notes previously
purchased under this Agreement.

For purposes of this Agreement: a “1-Year Note” shall have an average life
(“AL”) of less than 1.25 years and a payment window of not more than 20 months;
a “2-Year Note” shall have an AL equal to or greater than 1.25 years but less
than 2.25 years and a payment window of not more than 20 months; and a “3-Year
Note” shall have an AL equal to or greater than 2.25 years but less than 3.6
years and a payment window of not more than 20 months. The AL and payment
windows shall be calculated as set forth in the Fee Letter.

“Eligible Transaction” means the issuance by a Trust of a Series of Notes and
the related Certificate in a transaction:

(i) that uses a Note Insurance Policy issued by the Note Insurer (provided that
an FSA Trigger Event has not occurred) or a senior/subordinate structure as the
primary credit enhancement;

(ii) for which Deutsche Bank Securities Inc. (“DBSI”) (a) is the Representative,
the structuring agent (which means it is responsible for closing the
transaction) and a book runner or (b) (x) has been offered the roles described
in clause (a) above on substantially the same terms as prior AMCAR program
transactions and has declined to serve in one or more such capacities and
(y) for which the Underwriting Agreement is substantially the same as
Underwriting Agreements for prior AMCAR program transactions;

(iii) that has the Sponsor as Servicer;

(iv) for which the underlying Receivables were originated in accordance with the
Sponsor’s underwriting and origination criteria in effect on the Execution Date,
as may be amended from time to time (with any material amendments subject to the
consent of the Bank, in its sole discretion); and

(v) for which no event has occurred or condition exists that would allow the
Representative to terminate the Underwriting Agreement.

 

10



--------------------------------------------------------------------------------

“FSA Trigger Event” means any of the following:

(i) The rating of the Note Insurer is less than “AAA” or its equivalent by any
of S&P, Moody’s or Fitch;

(ii) The rating of the Note Insurer is on the negative watch list or the
equivalent by any of S&P, Moody’s or Fitch;

(iii) The Note Insurer has defaulted or threatened to default on any insured
asset or any obligation (including without limitation on any asset backed,
mortgage backed or CDO security); or

(iv) The fixed premium, as quoted by DBSI, that a buyer of five year credit
default protection would pay per annum (without an upfront payment) on a
notional amount to claim a payment if a credit event occurs with respect to the
Note Insurer exceeds 3.00% at the time the applicable Series of Notes is priced
or at such other time as mutually agreed upon by the Sponsor and the Bank prior
to the pricing of the applicable Offered Notes.

“GAAP” means, at any particular time, U.S. generally accepted accounting
principles as in effect at such time, consistently applied.

“Maximum Amount” means (x) as of any date of determination prior to the
Termination Date, $2,000,000,000 minus the aggregate principal amount of all
Offered Notes purchased by the Purchaser prior to such date of determination and
(y) at and after the Termination Date, $0.

“Offered Notes” means, with respect to any Trust, Eligible Securities issued by
such Trust and for which the Seller requests the Purchaser to purchase from the
Representative pursuant to this Agreement.

“Purchase Event Suspension” means (x) a default in the observance or performance
of any covenant or agreement of the Sponsor or the Seller in this Agreement or
any representation or warranty of the Sponsor or the Seller made in this
Agreement proving to have been incorrect in any material respect as of the time
when the same shall have been made or deemed to have been made that is
continuing, has not been cured or waived, or the circumstance or condition in
respect of which such misrepresentation or warranty was incorrect shall not have
been eliminated or otherwise cured or waived or (y) AmeriCredit Corp.’s
Liquidity on the last day of any calendar month is less than $200 million.

Section 4. Delivery and Payment.

A. On the Execution Date, the Sponsor shall pay the Commitment Fee to the Bank
by wire transfer of same day funds. The “Commitment Fee” has the meaning
assigned to it in the Fee Letter dated the date hereof among the Seller, the
Sponsor and the Bank (the “Fee Letter”). The terms set forth in the Fee Letter
shall be deemed to be terms of this Agreement with the same effect as if they
were set forth in this Agreement.

 

11



--------------------------------------------------------------------------------

B. The purchase price for any Offered Note purchased by the Purchaser pursuant
to this Agreement shall be the purchase price to be paid by the buyers to the
underwriters for Notes of the same Series and class as set forth in the related
Underwriting Agreement or, if no such price is specified, shall be par or less,
as specified by the Companies so long as the Purchaser would not incur OID
(without its consent which may be withheld in its sole discretion).

C. On each Closing Date, the Sponsor or an affiliate shall pay to the Purchaser
a Usage Fee as set forth in the Fee Letter.

D. Subject to the terms and conditions of this Agreement, Offered Notes shall be
purchased on the closing date for the applicable Series of Notes as specified in
the related Underwriting Agreement. Payment of the purchase price for, and
delivery of, any Offered Notes to be purchased by the Purchaser shall be made at
the office of Dewey & LeBoeuf LLP, 1301 Avenue of the Americas, New York, New
York, or at such other place as shall be agreed upon by the Purchaser and the
Companies, at the closing time specified in the related Underwriting Agreement,
or at such other time or date as shall be agreed upon in writing by the
Purchaser and the Companies (each, a “Closing Date”). Payment shall be made by
wire transfer of same day funds payable to the account designated by the
Sponsor. Each of the Offered Notes to be so delivered shall be represented by
one or more global certificates registered in the name of Cede & Co., as nominee
for The Depository Trust Company.

E. The Companies agree to have the Offered Notes available for inspection,
checking and packaging by the Purchaser in New York, New York, not later than
12:00 P.M. New York City time on the business day prior to the applicable
Closing Date.

Section 5. Reporting.

A. So long as any Offered Notes of a Series shall be outstanding, the Sponsor
shall deliver, or shall cause the Seller to deliver, to the Purchaser as soon as
such statements are furnished to the related Trustee: (i) the annual statement
as to compliance of the Servicer delivered to the Trustee pursuant to
Section 4.10(a) of the applicable Sale and Servicing Agreement and the annual
assessments of compliance with servicing criteria; (ii) the annual accountants
attestations in respect of the annual assessments of compliance and any other
statement of a firm of independent public accountants furnished to the Trustee
pursuant to Section 4.11 of the related Sale and Servicing Agreement with
respect to the Servicer; and (iii) the monthly reports furnished to the
Noteholders pursuant to Section 5.10 of the applicable Sale and Servicing
Agreement.

B. So long as any of the Offered Notes of a Series are outstanding, the Sponsor
will furnish, or will cause the Seller to furnish, to the Purchaser (i) as soon
as practicable after the end of the fiscal year of the applicable Trust, all
documents required to be distributed to Noteholders and other filings with the
Commission pursuant to the Exchange Act, or any order of the Commission
thereunder with respect to any securities issued by the Sponsor

 

12



--------------------------------------------------------------------------------

or the Seller that are (A) non-structured equity or debt offering of the Sponsor
or the Seller or (B) the Notes, (ii) the monthly report on or prior to the 20th
day of each month in the form of Exhibit A hereto, and (iii) from time to time,
any other information concerning the Sponsor or the Seller filed with any
government or regulatory authority which is otherwise publicly available, as the
Purchaser shall reasonably request in writing.

C. To the extent, if any, that the ratings provided with respect to the Offered
Notes by the rating agency or agencies that initially rate the Offered Notes are
conditional upon the furnishing of documents or the taking of any other actions
by the Sponsor or the Seller, the Sponsor shall use its best efforts to furnish
or cause to be furnished such documents and take any such other actions.

D. Immediately upon knowledge of a Cease Purchase Event or a Purchase Event
Suspension, each of the Seller and the Sponsor shall provide notice thereof to
the Bank.

Section 6. Conditions of the Obligations of the Purchaser. The obligation of the
Purchaser to purchase any Offered Notes pursuant to this Agreement is subject to
(i) the accuracy on and as of each Closing Date of the representations and
warranties on the part of the Companies herein contained, (ii) the accuracy of
the statements of officers of the Companies made pursuant hereto, (iii) the
performance by the Companies of all of their respective obligations hereunder,
and (iv) the satisfaction of the following conditions as of the Execution Date
and/or as of the applicable Closing Date, as applicable:

A. On each Closing Date, all conditions to the obligations of the underwriters
set forth in the Underwriting Agreement for the applicable Series of Notes shall
have been complied with, and such Notes shall have been duly and validly issued.

B. On each Closing Date, the Purchaser shall have received copies of all
opinions of counsel delivered by or on behalf of the Sponsor, the Seller, the
Trustee, the Note Insurer, if applicable, the Counterparty, if applicable, the
Owner Trustee and the Trust pursuant to the terms of the applicable Underwriting
Agreement with such opinions of counsel either addressed to the Purchaser or
accompanied by a letter permitting the Purchaser to rely on such opinions as if
the same were addressed to the Purchaser.

C. On each Closing Date, the Purchaser shall have received a true and complete
copy of all documents, letters and certificates delivered at the closing under
the applicable Underwriting Agreement.

D. On or prior to the Execution Date, the Purchaser shall have received from
Dewey & LeBoeuf LLP, counsel for the Companies, a favorable opinion, dated the
Execution Date and satisfactory in form and substance to the Purchaser and
counsel for the Purchaser to the effect that:

(i) This Agreement and the Fee Letter has been duly executed and delivered by
each of the Sponsor and the Seller, as applicable and constitutes the valid,
legal and binding agreement of the Sponsor and the Seller, enforceable against
the Sponsor and the Seller in accordance with its terms.

 

13



--------------------------------------------------------------------------------

(ii) The Warrant has been duly executed and delivered by AmeriCredit Corp. and
constitutes the valid, legal and binding agreement of AmeriCredit Corp.,
enforceable against AmeriCredit Corp. in accordance with its terms.

(iii) No consent, approval, authorization or order of, registration or filing
with, or notice to, courts, governmental agency or body or other tribunal is
required under federal laws or the laws of the State of New York, for the
execution, delivery and performance by the Sponsor and the Seller, as
applicable, of this Agreement or the Fee Letter or AmeriCredit Corp. of the
Warrant, except such as have been obtained.

(iv) None of the execution, delivery or performance by each of the Sponsor and
the Seller, as applicable, of this Agreement or the Fee Letter or AmeriCredit
Corp. of the Warrant (a) conflicts or will conflict with or results or will
result in a breach of, or constitutes or will constitute a default under, any
law, rule or regulation of the State of New York or the federal government
presently in effect, or (b) either to such counsel’s knowledge or by operation
of law, results in, or will result in the creation or imposition of any lien,
charge or encumbrance upon any Offered Notes.

E. On each Closing Date, the Purchaser shall have received from the Sponsor a
certificate dated as of such Closing Date executed by an authorized officer of
the Sponsor to the effect that the signer of such certificate has carefully
examined this Agreement and that: (i) the representations and warranties of the
Sponsor in this Agreement are true and correct in all material respects at and
as of such Closing Date with the same effect as if made on such Closing Date,
(ii) the Sponsor has complied in all material respects with all the agreements
and satisfied in all material respects all the conditions on its part to be
performed or satisfied at or prior to such Closing Date, (iii) there has been no
material adverse change in the general affairs, business, management, financial
condition, stockholders’ equity, results of operations, regulatory situation or
business prospects of the Sponsor, whether or not arising from transactions in
the ordinary course of business, except as previously disclosed to the Purchaser
in writing and (iv) no Cease Purchase Event is in effect and none has existed at
any time since the Execution Date and no Purchase Event Suspension is in effect.

F. On each Closing Date, the Purchaser shall have received from the Seller a
certificate dated as of such Closing Date executed by an authorized officer of
the Seller to the effect that the signer of such certificate has carefully
examined this Agreement and that: (i) the representations and warranties of the
Seller in this Agreement are true and correct in all material respects at and as
of such Closing Date with the same effect as if made on such Closing Date,
(ii) the Seller has complied in all material respects with all the agreements
and satisfied all the conditions on its part to be performed or satisfied in all
material respects at or prior to such Closing Date, (iii) there has been no
material adverse change in the general affairs, business, management, financial
condition, stockholders’ equity, results of operations, regulatory situation

 

14



--------------------------------------------------------------------------------

or business prospects of the Seller whether or not arising from transactions in
the ordinary course of business, except as previously disclosed to the Purchaser
in writing and (iv) no Cease Purchase Event is in effect and none has existed at
any time since the Execution Date and no Purchase Event Suspension is in effect.

G. On or prior to the Execution Date, Purchaser shall have received from J.
Michael May, Esq., corporate counsel of the Companies and AmeriCredit Corp., a
favorable opinion, dated the Execution Date and satisfactory in form and
substance to the Purchaser and counsel for the Purchaser to the effect that:

(i) AmeriCredit Corp. has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Texas. The Sponsor
has been duly incorporated and is validly existing as a corporation in good
standing under the laws of the State of Delaware. The Seller has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the State of Nevada. Each of AmeriCredit Corp., the Sponsor and the
Seller has full corporate power to own its property or assets and to conduct its
business as presently conducted by it, and is in good standing in each
jurisdiction in which the conduct of its business or the ownership of its
property or assets requires such qualification or where the failure to be so
qualified would have a material adverse effect on its general affairs, business,
management, financial condition, stockholders’ equity, results of operations,
regulatory situation or business prospects.

(ii) Each of this Agreement and the Fee Letter has been duly authorized,
executed and delivered by authorized officers or signers of the Sponsor and the
Seller, as applicable. The Warrant has been duly authorized, executed and
delivered by authorized officers or signers of AmeriCredit Corp.

(iii) The execution, delivery and performance of the Warrant by AmeriCredit
Corp. will not conflict with or result in a material breach of any of the terms
or provisions of, or constitute a material default under, or result in the
creation or imposition of any lien upon any of the property or assets of
AmeriCredit Corp. pursuant to the terms of the certificate of incorporation or
the by-laws of AmeriCredit Corp. or any statute, rule, regulation or order of
any governmental agency or body of the State of Texas, or any Texas state court
having jurisdiction over AmeriCredit Corp. or its property or assets or any
material agreement or instrument known to such counsel to which AmeriCredit
Corp. is a party or by which AmeriCredit Corp. or any of its property or assets
is bound.

(iv) The execution, delivery and performance of this Agreement or the Fee Letter
by the Sponsor will not conflict with or result in a material breach of any of
the terms or provisions of, or constitute a material default under, or result in
the creation or imposition of any lien upon any of the property or assets of the
Sponsor pursuant to the terms of the certificate of incorporation or the by-laws
of the Sponsor or any statute, rule, regulation or order of any governmental
agency or body of the State of Delaware, or any

 

15



--------------------------------------------------------------------------------

Delaware state court having jurisdiction over the Sponsor or its property or
assets or any material agreement or instrument known to such counsel to which
the Sponsor is a party or by which the Sponsor or any of its property or assets
is bound.

(v) The execution, delivery and performance of this Agreement by the Seller will
not conflict with or result in a material breach of any of the terms or
provisions of, or constitute a material default under, or result in the creation
or imposition of any lien upon any of the property or assets of the Seller
pursuant to the terms of the articles of incorporation or the by-laws of the
Seller or any statute, rule, regulation or order of any governmental agency or
body of the State of Nevada, or any Nevada state court having jurisdiction over
the Seller or its property or assets or any material agreement or instrument
known to such counsel, to which the Seller is a party or by which the Seller or
any of its property or assets is bound.

(vi) No authorization, approval, consent or order of, or filing with, any court
or governmental agency or authority of the State of Texas is necessary in
connection with the execution, delivery and performance by AmeriCredit Corp. of
the Warrant.

(vii) No authorization, approval, consent or order of, or filing with, any court
or governmental agency or authority of the State of Delaware is necessary in
connection with the execution, delivery and performance by the Sponsor of this
Agreement or the Fee Letter.

(viii) No authorization, approval, consent or order of, or filing with, any
court or governmental agency or authority of the State of Nevada is necessary in
connection with the execution, delivery and performance by the Seller of this
Agreement.

(ix) There are no legal or governmental proceedings pending to which AmeriCredit
Corp., the Sponsor or the Seller is a party or of which any property or assets
of AmeriCredit Corp., the Sponsor or the Seller is the subject, and no such
proceedings are to the best of such counsel’s knowledge threatened or
contemplated by governmental authorities against AmeriCredit Corp., the Sponsor,
the Seller, that, (i) assert the invalidity against AmeriCredit Corp., the
Sponsor or the Seller of all or any part of this Agreement, the Fee Letter or
the Warrant or (ii) could materially adversely affect the Sponsor’s or the
Seller’s obligations under this Agreement or the Fee Letter or AmeriCredit
Corp.’s under the Warrant.

(x) If and when shares of Common Stock are required to be, and are, issued by
AmeriCredit Corp. pursuant to the Warrant, and upon AmeriCredit Corp.’s receipt
of payment therefor in accordance with the Warrant, such shares of Common Stock
will be validly issued, fully paid and nonassessable.

H. On or prior to the Execution Date, the Warrant, dated the Execution Date,
issued by AmeriCredit Corp. to Deutsche Bank Securities Inc. (the “Warrant”), in
form and substance satisfactory to the Bank shall have been executed and
delivered and on or prior to the Execution Date and on each Closing Date shall
be in full force and effect.

 

16



--------------------------------------------------------------------------------

I. All proceedings in connection with the transactions contemplated by this
Agreement, and all documents incident hereto, shall be reasonably satisfactory
in form and substance to the Purchaser and counsel for the Purchaser, and the
Purchaser and counsel for the Purchaser shall have received such other
information, opinions, certificates and documents as they may reasonably request
in writing.

J. Two business days prior to each Closing Date and two business days prior to
the pricing of the related Offered Note, the Sponsor shall deliver to the Bank
an officer’s certificate, in form and substance materially in a form agreed upon
by the Companies and the Bank, certifying that no Cease Purchase Event or
Purchase Event Suspension is in effect and providing calculations, monthly
reports and other financial information supporting and providing support for
such assertion.

If any condition specified in this Section 6 shall not have been fulfilled when
and as required to be fulfilled, the Purchaser shall have no obligation to
purchase the Offered Notes or any other Notes.

Section 7. Payment of Expenses.

A. The Companies agree to promptly pay all expenses in connection with this
Agreement including, without limitation: (i) the fees and disbursements of
Dewey & LeBoeuf LLP, counsel to the Companies, (ii) the fees and disbursements
of McKee Nelson LLP, counsel to the Bank, (iii) the fees charged by nationally
recognized statistical rating agencies for rating the Notes and (iv) the due
diligence and/or other out-of-pocket expenses incurred by the Purchaser in
connection with the structuring of the transactions relating to this Agreement
and the preparation of this Agreement, whether or not the transactions
contemplated hereby occur.

B. If the Sponsor or the Seller requests an amendment to, or waiver, extension
or other indulgence under, this Agreement, any out-of-pocket expenses incurred
by the Purchaser shall be paid by the Companies upon demand.

Section 8. Termination.

A. This Agreement shall (1) be subject to termination in the absolute discretion
of the Bank, by notice given to the Sponsor and the Seller on or prior to any
Closing Date if on or prior to such time a Cease Purchase Event shall have ever
occurred and (2) if not sooner terminated, terminate at 12 noon, New York time,
on the date that is 364 days after the Execution Date (the earlier of (1) and
(2), the “Termination Date”). Immediately upon such termination, the parties to
this Agreement shall (except for any liability arising before or in relation to
such termination) be released and discharged from their respective obligations
under this Agreement. Notwithstanding the foregoing, the terms of the Fee Letter
shall be effective for 364 days after the Termination Date.

 

17



--------------------------------------------------------------------------------

Section 9. Representations, Warranties and Agreements to Survive Delivery. All
representations, warranties and agreements contained in this Agreement or
contained in certificates of officers of the Companies submitted pursuant
hereto, shall remain operative and in full force and effect, regardless of any
investigation made by or on behalf of the Purchaser, or by or on behalf of the
Companies and shall survive delivery of any Offered Notes to the Purchaser.

Section 10. Absence of Fiduciary Relationship; No Conflict. The Sponsor and the
Seller acknowledge and agree that:

(a) The Purchaser has been retained solely to provide a forward purchase
commitment agreement for the purchase of Offered Notes and that no fiduciary,
advisory or agency relationship between the Sponsor and/or the Seller and the
Purchaser has been created in respect of any of the transactions contemplated by
this Agreement, irrespective of whether the Purchaser or any of its affiliates
has advised or is advising the Sponsor, the Seller and/or any of their
respective affiliates on other matters;

(b) The Purchaser and its affiliates are not advising the Sponsor, the Seller or
any other person as to any legal, tax, investment, accounting or regulatory
matters in any jurisdiction. The Sponsor and the Seller shall consult with their
own advisors concerning such matters and shall be responsible for making their
own independent investigation and appraisal of the transactions contemplated
hereby, and the Purchaser and its affiliates shall not have any responsibility
or liability to the Sponsor or the Seller with respect thereto. Any review by
the Purchaser or any of its affiliates of the Sponsor, the Seller, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of the Purchaser and shall not be on
behalf of the Sponsor or the Seller;

(c) The prices of the Offered Notes will be established by the Seller following
discussions and arms-length negotiations with the Representative and the Sponsor
and the Seller are capable of evaluating and understanding, and understand and
accept, the terms, risks and conditions of the transactions contemplated by this
Agreement;

(d) The Sponsor and the Seller have been advised that the Purchaser and its
affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Sponsor and/or the Seller and that the
Purchaser and its affiliates have no obligation to disclose such interests and
transactions to the Sponsor and/or the Seller by virtue of any fiduciary,
advisory or agency relationship;

(e) Each of the Sponsor and the Seller waives, to the fullest extent permitted
by law, any claims it may have against the Purchaser or any of its affiliates
for breach of fiduciary duty or alleged breach of fiduciary duty and agrees that
the Purchaser and its affiliates shall have no liability (whether direct or
indirect) to the Sponsor or the Seller in respect of such a fiduciary duty claim
or to any person asserting a fiduciary duty claim on behalf of or in right of
the Sponsor or the Seller, including stockholders, employees or creditors of the
Sponsor or the Seller; and

 

18



--------------------------------------------------------------------------------

(f) Each of the Sponsor and the Seller acknowledge that neither the Sponsor nor
the Seller shall have any recourse against the Bank or the Representative for
any alleged failure of the Representative to market the Notes to third parties.

Section 11. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication to:

 

The Purchaser:      Deutsche Bank AG, Cayman Islands Branch      c/o Deutsche
Bank AG     

PO Box 1984

Grand Cayman KY1-1104

     CAYMAN ISLANDS      Physical (FedEx/DHL):      c/o Deutsche Bank AG     

Boundary Hall, Cricket Square

171 Elgin Avenue

     Grand Cayman KY1-1104      CAYMAN ISLANDS      With a copy to:     
Deutsche Bank AG, New York Branch     

60 Wall Street

New York, New York 10005

     Attention: Securitized Products Group      Fax: (212) 797-5150 The Sponsor:
     AmeriCredit Financial Services, Inc.      801 Cherry Street, Suite 3900
     Fort Worth, Texas 76102      Attention: Chief Financial Officer      Fax:
(817) 302-7915 The Seller:      AFS SenSub Corp.     

2265 B Renaissance Drive, Suite 17

Las Vegas, Nevada 89119

     c/o AmeriCredit Financial Services, Inc.     

801 Cherry Street, Suite 3900

Fort Worth, Texas 76102

     Attention: Chief Financial Officer      Fax: (817) 302-7915

 

19



--------------------------------------------------------------------------------

Section 12. Parties. This Agreement shall inure to the benefit of and be binding
upon the Purchaser and the Companies, and their respective successors or
assigns. Nothing expressed or mentioned in this Agreement is intended nor shall
it be construed to give any person, firm or corporation, other than the parties
hereto and their respective successors, any legal or equitable right, remedy or
claim under or with respect to this Agreement or any provision herein contained.
This Agreement and all conditions and provisions hereof are intended to be for
the sole and exclusive benefit of the parties and their respective successors
(to the extent of their rights as specified herein) and except as provided above
for the benefit of no other person, firm or corporation.

Section 13. GOVERNING LAW AND TIME. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW).

Section 14. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but together they shall constitute
but one instrument.

Section 15. Headings. The headings herein are inserted for convenience of
reference only and are not intended to be part of or affect the meaning or
interpretation of, this Agreement.

Section 16. Amendments and Waivers. This Agreement may not be amended,
supplemented or modified in any manner unless evidenced by a writing executed by
the Companies and the Bank.

[Remainder of Page Intentionally Left Blank]

 

20



--------------------------------------------------------------------------------

If the foregoing is in accordance with the Bank’s understanding of our
agreement, please sign and return to us a counterpart hereof, whereupon this
instrument along with all counterparts will become a binding agreement between
the Bank, the Sponsor and the Seller in accordance with its terms.

 

Very truly yours, AMERICREDIT FINANCIAL SERVICES, INC. By:  

 

Name:   Title:   AFS SENSUB CORP. By:  

 

Name:   Title:  

CONFIRMED AND ACCEPTED, as of the date first above written:

 

DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH By:  

 

Name:   Title:   By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit A